Citation Nr: 0819531	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-31 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the right foot.

4.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Albuquerque, New Mexico, RO thereafter 
addressed the veteran's case.

In January 2004, the veteran presented testimony during a 
hearing before a Decision Review Officer at the RO.

The veteran has raised claims of entitlement to service 
connection for hypertensive vascular disease, a kidney 
disorder, sores on legs and feet, and loss of teeth, as 
secondary to service-connected diabetes.  These are, 
accordingly, referred to the RO for the appropriate 
adjudication.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 20 percent for 
diabetes mellitus, the Board construed the May 2003 notice of 
disagreement as a disagreement with the assigned initial 
rating.  The Board remanded the matter for the issuance of a 
Statement of the Case (SOC).  An SOC was issued in October 
2007.  The veteran has not perfected an appeal.  Accordingly, 
the matter is no longer before the Board. 

In April 2006, the Board remanded the matter for additional 
procedural and evidentiary development.


FINDINGS OF FACT

1.  The veteran does not have hearing loss attributable in 
anyway to his period of active service.

2.  The veteran does not have tinnitus attributable in anyway 
to his period of active service.

3.  The veteran's right foot diabetic neuropathy is 
characterized by hypoesthesia involving the plantar aspect, 
depressed deep tendon reflexes, and depressed pinprick and 
vibratory sensation.  There is no evidence of severe 
incomplete paralysis of the posterior tibial nerve.  

4.  The veteran's left foot diabetic neuropathy is 
characterized by hypoesthesia involving the plantar aspect, 
depressed deep tendon reflexes, and depressed pinprick and 
vibratory sensation.  There is no evidence of severe 
incomplete paralysis of the posterior tibial nerve.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic neuropathy of the right foot have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.120, 4.124a, 
Diagnostic Code 8525 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic neuropathy of the left foot have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.120, 4.124a, 
Diagnostic Code 8525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2002 and April 2006 letters, with 
respect to the claims of entitlement to service connection 
and subsequent claims of entitlement to increased disability 
ratings.  The April 2006 letter also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claims 
regarding the veteran's service-connected right foot and left 
foot diabetic neuropathy disabilities, the instant appeal 
originates from the grant of service connection for the 
disabilities at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2002 and April 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July  2002, prior to the 
adjudication of the matter in December 2002. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2002 and April 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Art 
Snyder, M.D., Lovelace Health System, Roset Samuel, M.D., 
Richard A. Dubow, M.D., and Neurology Associates of Mesilla 
Valley, P.C., and VA examination reports dated in October 
2002, March 2004, and November 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

I.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has alleged that his current bilateral hearing 
loss and tinnitus are attributable to his period of service.  
The veteran has testified that his in-service exposure to jet 
engine noise and the lack of appropriate ear protection in 
service resulted in his current hearing loss and tinnitus.  A 
review of the medical evidence, however, demonstrates that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  

Service medical records are silent as to complaints of, 
treatment for, or a diagnosis of hearing loss or tinnitus.  
Rather, audiological evaluations throughout the veteran's 
period of service were within normal limits.  

Upon induction, in May 1963, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
5
----
5
LEFT
----
0
5
----
0


In February 1965, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
-5
-5
0
0
LEFT
----
0
10
10
10

Upon discharge, in September 1966, puretone thresholds, in 
decibels, were as follows:

	


HERTZ



500
1000
2000
3000
4000
RIGHT
----
0
5
5
10
LEFT
----
0
0
0
5

Although the aforementioned service audiological evaluations 
demonstrate some fluctuations in hearing acuity, they do not 
rise to the level of hearing loss/impaired hearing as defined 
by VA regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Additionally, the post-service medical evidence fails to 
demonstrate any hearing loss or tinnitus for many years after 
service.  The Board notes that upon VA examination dated in 
October 2002 the veteran indicated that he was diagnosed as 
having hearing loss in the 1980's.  The veteran was unable to 
provide an onset date for his tinnitus.  Puretone thresholds, 
in decibels, as follows:



	


HERTZ



500
1000
2000
3000
4000
RIGHT
----
>110
>110
>110
>110
LEFT
----
30
25
45
50

Average puretone thresholds were >110 in the right ear and 38 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and 100 
percent in the left ear.  The veteran was diagnosed as having 
right ear profound sensorineural hearing loss, with no 
ability to discriminate speech, and left ear mild to moderate 
mixed hearing loss, with excellent speech discrimination 
ability.    

Upon authorized audiological examination, in November 2006, 
puretone thresholds, in decibels, as follows:

	


HERTZ



500
1000
2000
3000
4000
RIGHT
----
>105
>105
>105
>105
LEFT
----
25
30
45
55

Average puretone thresholds were >105 in the right ear and 38 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  The right 
ear could not be evaluated due to the severity of the 
veteran's hearing loss.  The veteran was diagnosed as having 
right ear profound sensorineural hearing loss and left ear 
mild to moderately severe mixed hearing loss.  The examiner 
opined that the veteran's hearing loss and tinnitus were not 
caused by or the result of military noise exposure.  His 
rationale was based on the veteran's in-service examinations 
demonstrating normal hearing sensitivity.

The Board acknowledges various statement from Dr. V.P. 
indicating that the veteran's left ear high frequency hearing 
loss is due to military noise exposure.  Dr. V.P., however, 
does not indicate an etiology for the veteran's right ear 
hearing loss.  There is no indication that the veteran's 
private treatment provider has reviewed the claims folder, to 
include the veteran's service medical records.  Rather, his 
opinion appears to be based on the veteran's history.  
Accordingly, the Board the November 2006 VA medical opinion 
discussed above persuasive and assigns it great probative 
weight.  The November 2006 VA examiner gave a considered 
rationale and based his opinion on a complete review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

As hearing loss and tinnitus were not shown in service or for 
many years thereafter, and because the most probative 
evidence of record indicates that such disabilities are not 
causally related to the veteran's active service, the Board 
finds that the preponderance of the evidence is against the 
claims.  In conclusion, service connection is not warranted 
for bilateral hearing loss and tinnitus.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505  (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to increased disability 
ratings for his service-connected right and left foot 
diabetic neuropathies.  The veteran is currently receiving 
separate 10 percent ratings for peripheral neuropathy of the 
right and left feet by analogy to Diagnostic Code 8525, 
incomplete paralysis of the posterior tibial nerve.  38 
C.F.R. § 4.124a.  The RO awarded service connection for these 
neuropathic conditions as secondary to the veteran's service-
connected Type II diabetes mellitus.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  
The term "incomplete paralysis" when used with peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Under Diagnostic Code 8525, a 10 percent evaluation is 
warranted for mild or moderate incomplete paralysis of the 
posterior tibial nerve.  A 20 percent evaluation requires 
severe incomplete paralysis of posterior tibial nerve.  A 30 
percent evaluation requires complete paralysis, with 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature; toes cannot be 
flexed, adduction is weakened, and plantar flexion is 
impaired.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Upon review of the evidence of record, a rating beyond 10 
percent is not demonstrated for either the right or left foot 
diabetic neuropathy.  A review of the record reveals that the 
veteran's right and left foot diabetic neuropathies result in 
wholly sensory manifestations.  The medical evidence of 
record does not demonstrate that the veteran's right and left 
foot diabetic neuropathies are characterized by severe 
incomplete paralysis of the posterior tibial nerve.

Private treatment records, dated in March 2000, indicate that 
the veteran was experiencing pain, numbness, and stiffness in 
the extremities; however, his symptoms were not severe.  He 
was diagnosed as having polyneuropathy.  In August 2001, EMG 
studies were normal in the right leg, to include the distal 
foot muscle.  VA examinations dated in September 2002 and 
March 2004, demonstrated hypoesthesia involving the plantar 
aspect of both feet.  Neurological examination demonstrated 
depressed deep tendon reflexes in both feet.  Pinprick and 
vibratory sensation was also depressed.  

Accordingly, the Board finds that disability ratings in 
excess of 10 percent are not warranted for either the 
veteran's right or left foot diabetic neuropathies, 
throughout the pendency of this appeal.  As noted, the 
evidence of record consistently demonstrates that the 
veteran's nerve involvement is sensory in nature.  The 
veteran's diabetic neuropathies are characterized by 
hypoesthesia, depressed deep tendon reflexes, an depressed 
pinprick and vibratory sensation.  The record does not 
document any evidence of organic changes, such as muscle 
atrophy, trophic changes, weakness of the lower extremities 
or feet, or neurologic deficits other than a sensory deficit.  
Additionally, there is no evidence of severe incomplete 
paralysis of the posterior tibial nerve in either extremity.

In conclusion, the preponderance of the evidence is against 
the assignment of initial ratings in excess of 10 percent for 
diabetic neuropathies of the right and left feet. The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy of the right foot is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy of the left foot is denied.





____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


